Name: Council Regulation (EEC) No 959/93 of 5 April 1993 concerning statistical information to be supplied by Member States on crop products other than cereals
 Type: Regulation
 Subject Matter: economic analysis;  farming systems;  EU institutions and European civil service;  economic geography;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R0959Council Regulation (EEC) No 959/93 of 5 April 1993 concerning statistical information to be supplied by Member States on crop products other than cereals Official Journal L 098 , 24/04/1993 P. 0001 - 0013 Finnish special edition: Chapter 3 Volume 49 P. 0120 Swedish special edition: Chapter 3 Volume 49 P. 0120 COUNCIL REGULATION (EEC) No 959/93 of 5 April 1993 concerning statistical information to be supplied by Member States on crop products other than cerealsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal by the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, in order to carry out the tasks imposed on it by the Treaty and the regulations concerning the common agricultural policy, the Commission needs to have reliable, comparable and up-to-date data, established by objective methods, on areas under cultivation, yields and production of crop products other than cereals; Whereas it is appropriate to recognize the importance of the crop production sector apart from cereals for the organization and management of agricultural markets, which implies that the requisite statistical survey should be conducted to an increasing degree on the basis of Community rules; Whereas account should be taken of the experience acquired by the statistical services with these surveys over many years; Whereas the purpose of this Regulation is to define the statistical information to be supplied, to prescribe a satisfactory level of reliability and lay down additional technical information necessary to assess production figures, to provide for objectivity and representativeness of surveys on area and production by a broad exchange of experience, involving meetings and reports and to fix the deadlines to be met; Whereas, for some crop products other than cereals, the communication of regional data is also required on an annual basis; Whereas it is appropriate for the Commission to submit a report after three years of experience with this Regulation, together with, if necessary, proposals for improving statistical surveys; Whereas, during a transitional period, the changes to be made in statistical methods involve additional work for Member States, which requires a financial contribution from the Community for the period 1993 to 1995, such amount being deemed necessary as ECU 1 million per year; Whereas, notwithstanding that the collection and treatment of data and the organization of surveys at national level ought to remain the responsibility of the statistical services of the Member States, the Commission must ensure the collection, coordination and harmonization of statistical information at European level and provide for the harmonized methodologies for the management of Community policies; Whereas, in order to facilitate the application of this Regulation, close cooperation between the Member States and the Commission should continue, in particular via the Standing Committee for Agricultural Statistics set up by Decision 72/279/EEC (3), HAS ADOPTED THIS REGULATION: SECTION I Objectives Article 1 Member States shall provide the Commission with annual data on the production and area of crops, other than cereals, as specified in Articles 2 and 6 of this Regulation with due regard for Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (4). SECTION II Data to be supplied at national level Article 2 1. Member States shall deliver data on main areas and secondary areas, in accordance with the definitions given in Annex I, annualy for all types of use of arable land listed in Annex II. Only the Member States indicated in Annex IX shall be obliged to include secondary areas in an annual statistical survey and to deliver data on those areas. 2. In addition, Member States shall submit data on main areas of permanent grassland and permanent crops and other areas as stated respectively in Annex II, headings K, L, M and N. Those data can be obtained fully or partially from earth observation techniques and sources other than the comprehensive survey mentioned in Article 3 (1), and such sources need not necessarily be annual surveys. 3. Each Member State shall also sumbit annual data on the following: - average yield, and - production harvested, for each product as specified in Annex III. SECTION III Methods, and specifications Article 3 1. For the specification in each Member State of the use of arable land referred to in Annex II, data on the main areas shall be obtained from one comprehensive annual statistical survey which should take the form of a census or a representative survey. That survey may include the other utilized agricultural area apart from arable land. 2. After approval by the Commission, Member States may, however, use adminsitrative sources as a substitute for data on arable land obtained from the comprehensive survey mentioned in paragraph 1. 3. Where neither statistical surveys on permanent crops, permanent grassland and other parts of the utilized agricultural area (as defined in Annex II, headings K, L, M and N) for a specific year nor annual estimates on changes in land use of those items from Community sources are available, Member States may provide estimates for that year for those items. 4. The general survey referred to in paragraph 1 shall be conducted using statistically recognized methods which meet the requirements on quality, objectivity and reliability. 5. The Member States listed in Annex IX may choose between two different methodological approaches for the land use survey according to the definitions in Annex I: - either a 'real-time` approach referring to the main area at the time of the survey with additional information on secondary area later on, - or an 'ex-post` evaluation of land use (referring to main and secondary area in the same survey) taking place at the end of the crop season. Only Member States referred to in Annex IX have to specify secondary areas. 6. Data for areas of marginal importance, as referred to in Annex VIII, may be obtained from other data sources not meeting all the requirements of this Regulation. 7. In order to meet the requirements of this section, transitional arrangements may be agreed upon in accordance with Article 8 (3). Article 4 1. In the case of sample surveys on main areas of arable land, the samples must be designed so that they are representative of at least 95 % of the total area of that land under crops other than cereals. Data on the main areas must be supplemented by an estimate relying on data from other sources and relating to the area of arable land not covered by the sample and under crops other than cereals. 2. Surveys on land under permanent grassland, permanent crops and other parts of the utilized agricultural area apart from arable land shall be as representative as possible. Permanent grassland shall also include the parts of the utilized agricultural area outside agricultural holdings. 3. The sample surveys on main areas of arable land must be designed so that, in each Member State and for each of the separate groups of main areas (as specified in Annex IV) at least one of the following two criteria is satisfied: (a) the coefficient of variation does not exceed that given in Annex IV; (b) the standard error does not exceed that given in Annex IV. 4. The degree of accuracy required for the area estimates of permanent grassland, permanent crops and other parts of the utilized agricultural area apart from arable land shall be decided in accordance with the procedure laid down in Article 12, once the Member States have forwarded to the Commission the reports referred to in Article 8 (1). Article 5 1. Surveys on production or yields shall be conducted using statistically recognized methods as regards quality, objectivity and reliability. 2. After approval by the Commission, Member States may, however, use administrative sources as substitutes for the data obtained from the surveys on production or yields as mentioned in paragraph 1. 3. The degree of accuracy to be required for the production estimate of each crop in Annex III shall be decided in accordance with the procedure laid down in Article 12, once the Member States have forwarded to the Commission the reports referred to in Article 8 (1). 4. Any supplementary information required for the further standardization of production estimates shall be decided in accordance with the procedure laid down in Article 12, once the Member States have forwarded to the Commission the reports referred to in Article 8 (1). SECTION IV Data to be supplied at regional level Article 6 1. Annual data on areas under cultivation, yields and harvested production must be forwarded to the Commission for the crops indicated in Annex V at the regional levels defined in Annex VI. Areas under cultivation are defined in Annex V. Where no regional data are available for a specific year in respect of permanent crops, permanent grassland and other parts of the utilized agricultural area (as defined in Annex II headings K, L, M and N) Member States may supply estimates for that year in respect of those items, as specified in Annex V. 2. Member States shall be obliged to supply data on areas and products only in respect of crops of which the area exceeds the level of marginal importance as indicated in Annex VIII. 3. Member States shall be obliged to supply data on areas under cultivation as defined in Annex V and on harvested production only in respect of the most important regions for each of the specified crops. For each of those crops, data must be submitted for those regions, which together, arranged in descending order, represent at least 80 % of the area under a specific crop as compared with the total area under that crop in the Member State concerned. SECTION V Deadlines, exchange of experience and transitional arrangements Article 7 1. The calendar year in which the harvest begins shall hereinafter be referred to as the 'harvest year`. 2. For the land-use items given in Annex II, Member States shall supply the Commission with provisional national data on the area under cultivation at the latest by 1 October of the harvest year. Final data on those areas under cultivation shall be supplied at the latest by 1 April following the harvest year. 3. Initial estimates of national yields and production figures on the products specified in Annex VII shall be forwarded at the latest by the deadlines in that Annex. Provisional yields and production figures on the products specified in Annex III shall be supplied at the latest by 15 April and final figures at the latest by 1 October, both in the year following the harvest year. 4. If yield and production figures refer to revised area data, the latter should also be submitted. 5. The regional data referred to in Article 6 shall be supplied at the same time as the final figures at national level and be consistent with them. Article 8 1. Within 12 months of the entry into force of this Regulation, Member States shall submit a detailed methodological report to the Commission describing how data for the utilized area, the arable land and the area under individual crops are obtained. Member States shall also explain how yield and production are calculated in their respective countries and, where appropriate, regions and indicate the representativeness and reliabilty of those figures. The Commission, in collaboration with Member States, shall compile a summary of the reports. 2. Member States shall inform the Commission, within three months, of any modifications to the information provided under paragraph 1. 3. Should certain methodological reports show that a Member State cannot, in the immediate future, meet the requirements of this Regulation and if changes in survey techniques and methodology are necessary, the Commission may, in cooperation with the Member State, set a transitional period of a maximum of two years for the introduction of a survey programme in accordance with this Regulation. 4. Methodological reports, transitional arrangements, data availability, data reliability and other relevant issues connected with the application of this Regulation shall be examined twice a year within the competent Working Group of the Standing Committee for Agricultural Statistics. Article 9 Not later than the end of 1995, the Commission shall submit to the European Parliament and the Council: - a report on the experience gained from the statistical surveys and estimates carried out pursuant to this Regulation, - if necessary, proposals for the improvement and harmonization of the arrangements in force in the Member States. Article 10 Annexes I to IX shall be amended, as the need arises, in accordance with the procedure laid down in Article 12. SECTION VI Financial arrangements Article 11 1. The Community shall grant to the Member States each year during the period 1993 to 1995 a contribution to the expenditure incurred in the work undertaken to improve the methodological bases and the comparability of the data mentioned in Articles 2 and 6; the amount deemed necessary for this contribution shall be ECU 1 million per year. 2. The budget authority shall determine the appropriations available for each financial year. 3. The amount of the contribution to be granted to each Member State shall be decided in the light of the requests made by the Member States and in accordance with the procedure laid down in Article 12. SECTION VII Final provisions Article 12 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee for Agricultural Statistics, hereinafter called 'the Committee`, either on his own initiative or at the request of the representative of a Member State. 2. The Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on this draft within a time limit that may be set by the chairman in accordance with the urgency of the matter. It shall act by a majority of 54 votes, the votes of Member States being weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the proposed measures when they are in accordance with the opinion of the Committee. (b) When the proposed measures are not in accordance with the opinion of the Committee, or in the absence of any opinion, the Commission shall without delay submit to the Council a proposal concerning the measures to be taken. The Council shall decide by a qualified majority. If no decision has been taken by the Council three months after a proposal has been submitted to it, the proposed measures shall be adopted by the Commission. Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 April 1993. For the Council The President N. HELVEG PETERSEN